ACCEPTED
                                                                                            04-14-00905-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       6/10/2015 1:56:18 PM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                 NO. 04-14-00905-CV

                                          ***                FILED IN
                                                      4th COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
                         IN THE COURT OF APPEALS
                                                      06/10/2015 1:56:18 PM
                     FOURTH COURT OF APPEALS DISTRICT
                                                          KEITH E. HOTTLE
                            SAN ANTONIO, TEXAS                 Clerk

                                          ***

                         ESCONDIDO RESOURCES II, LLC,

                                                                           Appellant

                                           V.

                        JUSTAPOR RANCH COMPANY, L.C.,

                                                                           Appellee

                                          ***


           UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF OF APPELLEE


TO THE HONORABLE JUSTICES OF THE COURT:

      Appellee, Justapor Ranch Company, L.C. (“Justapor”), respectfully presents this

Motion to extend the deadline for filing its brief in response to the brief of Appellant,

Escondido Resources II, LLC, and requests that the deadline for filing the Appellee’s

brief be extended by 30 days from June 15, 2015 to July 15, 2015.

                                           I.

      This Motion is unopposed. As counsel for Justapor, I have contacted counsel for

Appellant and been advised that Appellant does not oppose this requested extension.
                                              II.

       This is the Justapor’s first motion to extend the deadline for filing its brief.

                                             III.

       I am a solo practitioner, lead appellate counsel for Justapor and primarily

responsible for preparation of its brief. I have devoted a significant amount of time and

effort to studying Appellant’s 82-page brief, researching and otherwise preparing

Appellee’s brief. I am also the sole author of the book, Summary Judgments in Texas:

Practice, Procedure & Review (3d ed. 2013), published by LexisNexis Matthew Bender.

I have spent much of the last six weeks working on the 2015 supplement and will

continue to have to do so through mid-July, 2015. I do not use law clerks or other

attorneys when working on Summary Judgments in Texas. I have been performing a

meticulous, page-by-page and footnote-by-footnote, review of the entire book resulting in

a supplement that will be quite extensive.          Consequently, I will be precluded from

devoting the time necessary to research, draft and finalize the Appellee’s brief by the

current deadline.

                                          PRAYER

       Accordingly, Justapor Ranch Company, L.L.C. respectfully requests the Court to

grant this Motion, extend the deadline for filing the brief of Appellee by 30 days to July

15, 2015, and award such other and further relief to which it is justly entitled.

                                                   Respectfully submitted,

                                                   MCGINNIS LOCHRIDGE & KILGORE, L.L.P.



                                               2
                                                 Patton G. Lochridge
                                                 State Bar No. 12458500
                                                 plochridge@mcginnislaw.com
                                                 Carlos R. Soltero
                                                 State Bar No. 00791702
                                                 csoltero@mcginnislaw.com
                                                 J. Derrick Price
                                                 State Bar No. 24041726
                                                 dprice@mcginnislaw.com
                                                 600 Congress Avenue, Suite 2100
                                                 Austin, Texas 78701
                                                 Telephone No.: (512) 495-6044
                                                 Facsimile No.: (512) 505-6344

                                                 Jose M. “Joe” Rubio, Jr.
                                                 State Bar No. 17362100
                                                 joerubio@joerubiolawfirm.com
                                                 JOE RUBIO LAW FIRM
                                                 1000 Washington Street, Suite 4
                                                 Laredo, Texas 78040
                                                 Telephone No.: (956) 712-2223

                                                 Timothy Patton
                                                 State Bar No. 15633800
                                                 tpatton@tp-pc.com
                                                 TIMOTHY PATTON, P.C.
                                                 14546 Brook Hollow Blvd. #279
                                                 San Antonio, Texas 78232
                                                 Telephone No.: (210) 832-0070
                                                 Facsimile No.: (210) 579-1665

                                       By:       /s/   Timothy Patton
                                                       Timothy Patton

                                                 ATTORNEYS FOR APPELLEE


                            CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of June, 2015, a true and correct copy of the
foregoing Unopposed First Motion for Extension of Time to File Brief of Appellee has
been sent via e-mail to:


                                             3
Mr. James P. Keenan
keenan@buckkeenan.com
Mr. J. Robin Lindley
lindley@buckkeenan.com
Buck Keenan, LLP
700 Louisiana, Suite 5100
Houston, Texas 77002

Mr. Robert Dubose
rdubose@adjtlaw.com
Alexander Dubose Jefferson & Townsend LLP
1844 Harvard Street
Houston, Texas 77008

Mr. Wallace B. Jefferson
wjefferson@adjtlaw.com
Ms. Rachel A. Ekery
rekery@adjtlaw.com
Alexander Dubose Jefferson & Townsend LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701

Ms. Kirsten Castañeda
kcastaneda@adjtlaw.com
Alexander Dubose Jefferson & Townsend LLP
4925 Greenville Avenue, Suite 510
Dallas, Texas 75206



                                          /s/   Timothy Patton
                                                Timothy Patton




                                      4